Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 20, the prior art of record fails to show an antenna apparatus for calibrating one or more of a plurality of antenna elements of an antenna array using one or more probes, where each of the one or more probes includes an element configured to wirelessly transmit and/or receive radio frequency (RF) signals, the antenna apparatus comprising: a calibration arrangement comprising a switching circuit; and an upconverter and/or downconverter (UDC) circuit, wherein: the switching circuit is configured to enable operation of the UDC circuit in a first mode or in a second mode, in the first mode, the switching circuit is configured to ensure that the one or more probes are disconnected from the UDC circuit, and in the second mode, the switching circuit is configured to connect at least one of the one or more probes to the UDC circuit, and the calibration arrangement is configured to use the UDC circuit to perform calibration of the antenna array..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu teaches a constant gain and self -calibration technique for RF amplifier.
Zhu teaches an antenna calibration for multiple input multiple output.
Dunworth teaches a wireless system including a transmit/receive switching circuit with a calibration process.
Strong teaches a method and apparatus for controlling equivalent isotropic radiated power.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THANH C. LE
Examiner
Art Unit 2646



/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        107/21